14‐1513 
     Martinez v. Superintendent of Eastern Correctional Facility 

 1

 2                                      In the
 3             United States Court of Appeals
 4                         For the Second Circuit
 5                                 ________ 
 6                                       
 7                           AUGUST TERM, 2015 
 8                                       
 9                        ARGUED: AUGUST 26, 2015 
10                       DECIDED: NOVEMBER 10, 2015 
11                     CORRECTED: NOVEMBER 12, 2015 
12                                       
13                               No. 14‐1513 
14                                       
15                            DAVID MARTINEZ, 
16                           Petitioner‐Appellant, 
17                                       
18                                     v. 
19                                       
20          SUPERINTENDENT OF EASTERN CORRECTIONAL FACILITY, 
21                           Respondent‐Appellee.1 
22                                 ________ 
23                                       
24              Appeal from the United States District Court 
25                  for the Eastern District of New York. 
26                 No. 11 Civ. 4330 – Nina Gershon, Judge. 
27                                 ________ 
28                                       
29   Before: WALKER, JACOBS, and LIVINGSTON, Circuit Judges. 
30                                 ________ 
31    



         The Clerk of the Court is directed to amend the caption as set forth above. 
        1
     2                                                               No. 14‐1513

 1          Petitioner‐appellant David Martinez appeals from the decision 

 2   of  the  United  States  District  Court  for  the  Eastern  District  of  New 

 3   York (Gershon, J.), denying his petition for a writ of habeas corpus.  

 4   Although  Martinez  seeks  to  challenge  his  2007  New  York  state 

 5   conviction  for  charges  including  murder  in  the  second  degree,  he 

 6   failed  to  file  his  petition  within  the  one‐year  limitations  period 

 7   provided  by  the  Antiterrorism  and  Effective  Death  Penalty  Act  of 

 8   1996,  28  U.S.C.  §  2244(d)(1)  (2015)  (“AEDPA”).    The  district  court 

 9   held that Martinez was not entitled to equitable tolling of the statute 

10   of  limitations  because  he  had  not  acted  with  reasonable  diligence 

11   during the period for which he sought tolling.  We conclude that the 

12   court’s analysis of Martinez’s degree of diligence is premised upon a 

13   misapplication  of  our  decision  in  Doe  v.  Menefee,  391  F.3d  147  (2d 

14   Cir.  2004).    Accordingly,  we  VACATE  the  district  court’s  order 

15   dismissing  the  petition  and  REMAND  the  case  for  further 

16   proceedings consistent with this opinion. 

17                                    ________ 
18                                         
19                        RANDOLPH  Z.  VOLKELL,  Law  Office  of  Randolph 
20                        Z. Volkell, Merrick, NY, for Petitioner‐Appellant. 

21                        DONALD  J.  BERK,  Assistant  District  Attorney, 
22                        Nassau  County  (Madeline  Singas,  District 
23                        Attorney,  Nassau  County,  Tammy  J.  Smiley, 
24                        Assistant District Attorney, on the brief),  Mineola, 
25                        NY, for Respondent‐Appellee. 

26                                     ________ 
     3                                                               No. 14‐1513

 1    
 2   JOHN M. WALKER, JR., Circuit Judge: 

 3          Petitioner‐appellant David Martinez appeals from the decision 

 4   of  the  United  States  District  Court  for  the  Eastern  District  of  New 

 5   York (Gershon, J.), denying his petition for a writ of habeas corpus.  

 6   Although  Martinez  seeks  to  challenge  his  2007  New  York  state 

 7   conviction  for  charges  including  murder  in  the  second  degree,  he 

 8   failed  to  file  his  petition  within  the  one‐year  limitations  period 

 9   provided  by  the  Antiterrorism  and  Effective  Death  Penalty  Act  of 

10   1996, 28  U.S.C.  §  2244(d)(1)  (2015)  (“AEDPA”).    The  district  court 

11   held that Martinez was not entitled to equitable tolling of the statute 

12   of  limitations  because  he  had  not  acted  with  reasonable  diligence 

13   during the period for which he sought tolling.  We conclude that the 

14   court’s  analysis  of  Martinez’s  degree  of  diligence  was  premised 

15   upon a misapplication of our decision in Doe v. Menefee, 391 F.3d 147 

16   (2d  Cir.  2004).    Accordingly,  we  VACATE  the  district  court’s  order 

17   dismissing  the  petition  and  REMAND  the  case  for  further 

18   proceedings consistent with this opinion. 


19                                BACKGROUND 

20          On July 20, 2007, David Martinez entered a guilty plea in New 

21   York  state  court  to  charges  including  attempted  murder,  robbery, 

22   and  assault.    On  February  11,  2008,  he  was  sentenced  to  twelve 

23   years’  imprisonment,  five  years’  post‐release  supervision,  and 
     4                                                             No. 14‐1513

 1   restitution.  He was then transferred to the custody of the New York 

 2   State  Department  of  Corrections  and  Community  Supervision.  

 3   Martinez  immediately  hired  an  attorney  to  seek  post‐conviction 

 4   relief,  but  this  attorney  evidently  showed  a  greater  interest  in 

 5   collecting  fee  payments  than  in  providing  Martinez  with  adequate 

 6   representation.    The  attorney  missed  the  habeas  petition  deadline 

 7   and was barely responsive to Martinez’s case, as the following facts 

 8   demonstrate. 

 9         On March 3, 2008, three weeks after his sentencing, Martinez 

10   and  his  mother  hired  attorney  Anthony  Denaro  to  handle  his  post‐

11   conviction  relief.    Denaro,  Martinez,  and  Martinez’s  mother 

12   executed  an  agreement  for  legal  services.    They  agreed  upon  a 

13   retainer payment of $5,000, and Martinez’s mother paid $2,000 that 

14   day.  Denaro accepted the money and then did virtually nothing for 

15   almost  a  year.    Between  March  2008  and  January  2009,  the  only 

16   communication  that  Martinez  received  from  Denaro  was  a 

17   November 28, 2008 billing statement. 

18         Denaro claims his firm sent Martinez two letters in early 2009, 

19   more than ten months after Martinez hired him: a letter from Denaro 

20   on January 28, 2009, enclosing all court documents in his possession, 

21   and  a  letter  from  Denaro’s  colleague,  Jack  Evans,  on  February  12, 

22   2009, requesting a detailed statement of the facts and circumstances 

23   in his case.  Denaro also claims he received a letter on March 3, 2009 
     5                                                               No. 14‐1513

 1   from Martinez, answering Evans’ request.  None of these letters are 

 2   in  the  record,  however,  and  Martinez  claims  Denaro  sent  him 

 3   “nothing” until March 4, 2009. 

 4          On March 4, 2009, more than a year after Denaro’s retention, 

 5   Evans sent Martinez a letter requesting information to be used in the 

 6   filing of a coram nobis petition.  The letter referenced documents and 

 7   information  previously  provided  by  Martinez.    At  no  point  in  this 

 8   letter did Evans mention that, because Martinez’s judgment became 

 9   final on March 12, 2008, the one‐year deadline for filing a petition for 

10   habeas corpus would expire in just over a week.  On March 6, 2009, 

11   Denaro’s firm also sent Martinez a second billing statement. 

12          From  March  to  April  of  2009,  Martinez  and  Evans  discussed 

13   the coram nobis petition.  On March 16, 2009, Martinez responded to 

14   Evans.    On  April  2,  2009,  Evans  met  with  Martinez’s  mother.    The 

15   following day, the firm sent Martinez a third billing statement.  On 

16   April  6,  2009,  Evans  sent  Martinez  a  letter  describing  the  possible 

17   results of a coram nobis petition.  On April 12, 2009, Denaro met with 

18   Martinez’s mother and advised her that it would be very difficult to 

19   formulate  a  meritorious  petition.    On  April  30,  2009,  Evans  wrote 

20   Martinez to tell him that he was leaving Denaro’s firm.  That letter 

21   referenced  “the  two  most  recent  letters  you  sent  to  me  regarding 

22   your case.” 
     6                                                               No. 14‐1513

 1         After  Evans  left,  Martinez  corresponded  with  Denaro.  On 

 2   June 18, 2009, Martinez wrote to Denaro.  On June 25, 2009, Denaro 

 3   wrote  back  and  assured  Martinez  that  he  was  in  the  process  of 

 4   “determining whether appeal should be taken to the federal court.”  

 5   Denaro  emphasized  his  “forty‐five  years  [of]  legal  experience”  and 

 6   claimed  a  record  of  “favorable  results.”    On  October  16,  2009, 

 7   Martinez wrote again to Denaro.  On November 13, 2009, nearly five 

 8   months  after  his  last  communication  and  more  than  eight  months 

 9   since  the  passing  of  the  habeas  deadline,  Denaro  responded  to 

10   “provide [Martinez] with the status of [his] motion to withdraw [his] 

11   guilty plea and federal habeas corpus relief.”  Denaro stated, “Please 

12   be  assured  that we are  working  very  hard  to make  this  happen  for 

13   you.”    On  November  25,  2009,  Martinez  wrote  again  to  Denaro.  

14   Denaro’s next and last communication to Martinez, sent on January 

15   15, 2010, was a fourth billing statement. 

16         On  August  3,  2010,  Martinez  filed  pro  se  for  a  writ  of  error 

17   coram  nobis,  challenging  multiple  aspects  of  his  sentence.    On 

18   December  8,  2010,  the  New  York  Supreme  Court  modified  the 

19   restitution  amount  but  denied  all  other  claims.  People  v.  Martinez, 

20   Ind. No. 889N‐07, Motion No. C‐680 (Sup. Ct. Nassau County, Dec. 

21   8, 2010) (Ayres, J.).  On May 10, 2011, the Appellate Division, Second 

22   Department  (Lott,  J.),  denied  Martinez  leave  to  appeal  the  denial.  
     7                                                               No. 14‐1513

 1   On  August  1,  2011,  his  application  for  leave  to  appeal  to  the  New 

 2   York Court of Appeals was denied. 

 3          On  September  27,  2010,  while  waiting  for  a  decision  on  his 

 4   coram  nobis  petition,  Martinez  complained  about  Denaro’s  conduct 

 5   to  the  Second  Department  Grievance  Committee,  Tenth  Judicial 

 6   District  (“Grievance  Committee”).    On    December  21,  2010  and 

 7   August  9,  2011,  he  submitted  additional  letters  to  the  Grievance 

 8   Committee.    He  also  reached  out  to  The  Lawyers’  Fund  for  Client 

 9   Protection  but  was  informed  on  October  7,  2010  that  the 

10   organization would be unable to help him.  On November 18, 2011, 

11   the Grievance Committee determined that Denaro had breached the 

12   Rules of Professional Conduct and admonished him for his failure to 

13   timely pursue Martinez’s case. 

14          On August 30, 2011, Martinez filed pro se for a writ of habeas 

15   corpus in the United States District Court for the Eastern District of 

16   New  York.    He  sought  a  reduction  of  his  sentence  to  ten  years’ 

17   imprisonment  and  either  reduction  or  elimination  of  post‐release 

18   supervision.  His petition alleged, inter alia, ineffective assistance of 

19   counsel.  The district court (Feuerstein, J.) issued an Order to Show 

20   Cause, directing Martinez to explain why his petition should not be 

21   dismissed as time‐barred. 

22          On  April  15,  2014,  after  reviewing  submissions  from  both 

23   parties, the district court dismissed the petition as time‐barred.  The 
     8                                                                   No. 14‐1513

 1   district court concluded that the one‐year habeas limitations period 

 2   began  when  Martinez’s  judgment  became  final  on  March  12,  2008, 

 3   and that his petition was therefore time‐barred as of March 12, 2009.  

 4   The  district  court  found  Martinez  ineligible  for  equitable  tolling 

 5   because,  although  Denaro’s  effective  abandonment  of  Martinez 

 6   constituted  an  extraordinary  circumstance  preventing  him  from 

 7   timely  filing  his  petition,  Martinez  had  not  acted  with  the  required 

 8   reasonable  diligence.    On  July  31,  2014,  we  granted  a  certificate  of 

 9   appealability  on  the  question  of  whether  Martinez  was  entitled  to 

10   equitable tolling. 


11                                   DISCUSSION 

12          We review de novo a district court’s denial of equitable tolling 

13   when premised on a finding that “governing legal standards would 

14   not permit equitable tolling in the circumstances.” Belot v. Burge, 490 

15   F.3d  201,  206  (2d  Cir.  2007);  see  Dillon  v.  Conway,  642  F.3d  358,  363 

16   (2d Cir. 2011) (per curiam).  

17          The  district  court  dismissed  Martinez’s  petition  as  untimely 

18   under AEDPA. That act places a one‐year limitation on a prisoner’s 

19   right  to  seek  federal  review  of  a  state  criminal  conviction  pursuant 

20   to 28 U.S.C. § 2254. Smith v. McGinnis, 208 F.3d 13, 15 (2d Cir. 2000) 

21   (per  curiam).    The  statute  of  limitations  “runs  from  the  latest  of  a 

22   number  of  triggering  events,  including  the  date  on  which  the 

23   judgment  became  final  by  the  conclusion  of  direct  review  or  the 
     9                                                                No. 14‐1513

 1   expiration of the time for seeking such review.” Rivas v. Fischer, 687 

 2   F.3d  514,  533  (2d  Cir.  2012)  (internal  quotation  marks  omitted).

 3   AEDPA’s  time  constraint  “promotes  judicial  efficiency  and 

 4   conservation of judicial resources” and “safeguards the accuracy of 

 5   state  court  judgments  by  requiring  resolution  of  constitutional 

 6   questions  while  the  record  is  fresh.”  Acosta  v.  Artuz,  221  F.3d  117, 

 7   123 (2d Cir. 2000).   

 8          A  petitioner  may  secure  equitable  tolling  of  the  limitations 

 9   period in certain “rare and exceptional circumstance[s].” Smith, 208 

10   F.3d  at 17  (internal quotation  marks  omitted);  see  Holland  v.  Florida, 

11   560  U.S.  631,  649  (2010).    The  petitioner  must  establish  that  (a) 

12   “extraordinary  circumstances”  prevented  him  from  filing  a  timely 

13   petition,  and  (b)  he  acted  with  “reasonable  diligence”  during  the 

14   period  for  which  he  now  seeks  tolling.  Smith,  208  F.3d  at  17. 

15   Attorney  error  generally  does  not  rise  to  the  level  of  an 

16   “extraordinary  circumstance.”  Baldayaque  v.  United  States,  338  F.3d 

17   145,  152  (2d  Cir.  2003).    However,  attorney  negligence  may 

18   constitute an extraordinary circumstance when it is “so egregious as 

19   to  amount  to  an  effective  abandonment  of  the  attorney‐client 

20   relationship.” Rivas, 687 F.3d at 538. 

21          Here,  we  agree  with  the  district  court  that  an  extraordinary 

22   circumstance  impeded  Martinez’s  timely  filing  because  Denaro 

23   “effectively  abandoned”  his  client.    The  focus  of  this  appeal, 
     10                                                               No. 14‐1513

 1   however, is on the district court’s holding, based upon our decision 

 2   in  Doe  v.  Menefee,  391  F.3d  147  (2d  Cir.  2004),  that  Martinez  was 

 3   ineligible  for  equitable  tolling  because  he  had  not  acted  with 

 4   “reasonable diligence.” 

 5          As we explain below, in assessing whether Martinez’s level of 

 6   diligence  rendered  him  ineligible  for  equitable  tolling,  the  district 

 7   court  premised  its  conclusions  on  a  misapplication  of  Doe.    The 

 8   district  court  specifically  should  have  (a)  considered  the  effect  of 

 9   Denaro’s  misleading  conduct  on  Martinez’s  ability  to  evaluate  his 

10   lawyer’s performance, (b) inquired further into Martinez’s financial 

11   and  logistical  ability  to  secure  alternative  legal  representation,  (c) 

12   inquired  further  into  Martinez’s  ability  to  comprehend  legal 

13   materials  and  file  his  own  petition,  and  (d)  tailored  its  “reasonable 

14   diligence” analysis to the circumstances of a counseled litigant. 

15          I.     The Doe Factors 

16          To  qualify  for  equitable  tolling,  a  petitioner  must  “act  as 

17   diligently  as  reasonably  could  have  been  expected  under  the 

18   circumstances.” Baldayaque, 338 F.3d at 153 (emphasis in original). Doe 

19   designated  four  factors  relevant  to  a  diligence  inquiry  “in  the 

20   attorney  incompetence  context”:  (1)  “the  purpose  for  which  the 

21   petitioner  retained  the  lawyer,”  (2)  “his  ability  to  evaluate  the 

22   lawyer’s  performance,”  (3)  “his  financial  and  logistical  ability  to 

23   consult  other  lawyers  or  obtain  new  representation,”  and  (4)  “his 
     11                                                                 No. 14‐1513

 1   ability  to  comprehend  legal  materials  and  file  the  petition  on  his 

 2   own.” Doe, 391 F.3d at 175.   

 3          The  first  Doe  factor,  as  the  district  court  acknowledged, 

 4   supports  a  finding  in  favor  of  Martinez.    Martinez  hired  Denaro  to 

 5   handle  all  his  post‐conviction  relief,  including  a  potential  federal 

 6   habeas  petition.    The  timely  filing  of  that  petition  thus  fit  squarely 

 7   within Martinez’s reasonable expectations. 

 8          The  second  Doe  factor,  contrary  to  the  district  court 

 9   conclusion, also supports a finding in favor of Martinez.  Martinez’s 

10   ability  to  evaluate  his  lawyer’s  performance  was  compromised  by 

11   Denaro’s  active  concealment  of  his  firm’s  poor  performance.    The 

12   firm sent numerous billing statements and requests for information, 

13   implying  ongoing  work.    Letters  from  the  firm  also  consistently 

14   contained  reassuring  language.    A  May  4,  2009  letter,  for  example, 

15   promised the firm would “do what we can to help you.”  An April 

16   30,  2009  letter  said  the  firm  was  “mak[ing]  every  effort  to  assist 

17   you.”    A  June  25,  2009  letter  stated  that  Denaro  had  “thoroughly 

18   investigated  and  researched  the  appeal  issues”  and  could  bring  to 

19   bear  “forty‐five  years  [of]  legal  experience”  and  a  “record  [of] 

20   favorable results” on Martinez’s behalf.  A November 13, 2009 letter 

21   said that the firm was “working very hard to make this happen for 

22   you.”  Although Denaro often left Martinez waiting for months for 

23   updates  on  the  case,  the  evident  tendency  of  Denaro’s 
     12                                                               No. 14‐1513

 1   correspondence would have been to lull Martinez into believing that 

 2   the firm was hard at work during periods of non‐communication. 

 3          The  district  court  found  that  “[t]here  is  no  reason  to  believe 

 4   that  Mr.  Martinez  could  not  evaluate  Mr.  Denaro’s  performance” 

 5   because Martinez was able to critically analyze the lawyer’s work in 

 6   complaints filed years later.  However, the district court should have 

 7   considered whether Denaro’s written misrepresentations reasonably 

 8   could  have  impeded  and  delayed  Martinez’s  ability  to  evaluate  his 

 9   lawyer’s  performance  at  the  time  that  it  mattered  and  without  the 

10   benefit of hindsight. 

11          With  respect  to  the  third  Doe  factor,  the  record  contains  no 

12   clear  indication  that  Martinez  had  the  financial  ability  to  easily 

13   obtain another lawyer, even if he had realized that his counsel had 

14   abandoned  him.    In  addition,  his  incarceration  would  have  created 

15   logistical  obstacles.    The  district  court  asserted  without  further 

16   elaboration that Martinez “could have hired a new attorney,” but we 

17   do  not  see  how  this  capability  has  been  established  on  the  record.  

18   We  agree  with  Martinez’s  contention  that  the  matter  warranted 

19   further inquiry by the district court. 

20          As  for  the  fourth  Doe  factor,  the  record  shows  that  Martinez 

21   had  no  legal  expertise  or  training.    Although  defendants  without 

22   legal  training  often  file  pro  se  petitions,  there  is  no  showing  that 

23   Martinez has any special ability to comprehend legal materials.  To 
     13                                                                 No. 14‐1513

 1   be sure, Martinez ultimately was able to make several pro se filings, 

 2   but we have previously noted that “[t]he fact that [a petitioner] was 

 3   eventually  able  to  draft  a  petition  .  .  .  does  not  mean  that  a  duly 

 4   diligent person would have done so sooner.” Nickels v. Conway, 480 

 5   F.  App’x  54,  58  (2d  Cir.  2012)  (summary  order)  (emphasis  in 

 6   original).  The district court asserted that Martinez “could have . . . 

 7   drafted  the  petition  himself  with  the  assistance  of  the  prison’s 

 8   resources.”  Yet, again, this capability—and more specifically that it 

 9   would  have  yielded  a  timely  filing—was  not  clearly  established  on 

10   the  record,  given  Martinez’s  reliance  on  retained  counsel.    So  we 

11   agree  with  Martinez’s  contention  that  this  matter  also  warranted 

12   further inquiry.

13          II.    Reasonable Diligence and the Counseled Litigant 

14          When  analyzing  the  applicable  Doe  factors,  the  district  court 

15   emphasized  the  fact  that,  between  the  date  that  Martinez  hired 

16   Denaro and the date that the limitations period expired, “the record 

17   is devoid of evidence indicating that Mr. Martinez inquired about a 

18   potential  federal  habeas  corpus  petition.”    We  cannot  agree, 

19   however,  with  the  suggestion  that  Martinez  would  have  had  to 

20   specifically  ask  his  attorney  about  filing  a  habeas  petition,  or 

21   undertaking  any  other  specific  initiative  (as  opposed  to  the  general 

22   pursuit of post‐conviction relief), in order to satisfy the “reasonable 

23   diligence”  standard.    Although  we  have  previously  found 
     14                                                                         No. 14‐1513

 1   reasonable  diligence  when  attorneys  ignored  their  clients’  express 

 2   instructions to file habeas petitions, see Nickels, 480 F. App’x at 57‐59; 

 3   Dillon, 642 F.3d at 363, plainly no one is born with an understanding 

 4   of  habeas  corpus  and  its  deadlines.    While  we  expect  a  litigant 

 5   proceeding pro se to educate himself regarding the various methods 

 6   of  appealing  a  conviction,  we  also  recognize  that  a  litigant 

 7   proceeding with counsel may reasonably trust his attorney to know 

 8   the deadlines without client‐provided research assistance.2 

 9             The district court placed particular weight upon our statement 

10   in  Doe  that  “it  would  be  inequitable  to  require  less  diligence  from 

11   petitioners  who  are  able  to  hire  attorneys  than  from  those  who  are 

12   forced  to  proceed  pro  se.”  Doe,  391  F.3d  at  175.    It  is  important  to 

13   clarify  that  statement.    Although  we  do  not  require  less  diligence 

14   from  counseled  litigants,  it  should  be  recognized  that  a  counseled 

15   litigant may display the same level of diligence in a different way.  A 

16   litigant  with  an  attorney,  for  example,  may  reasonably  delegate 

17   certain  tasks  and  decisions  to  the  attorney.  The  litigant  may  then 

18   reasonably  rely  upon  the  attorney  to  do  the  necessary  work,  if,  as 




           Ordinarily, of course, a litigant who relies on his attorney bears the risk of 
           2

     his  agent’s  negligence  (with  respect  to  missed  deadlines  and  otherwise).  See 
     Lawrence v. Florida, 549 U.S. 327, 336 (2007). However, when an attorney actually 
     impedes  timely  filing  in  circumstances  (such  as  abandonment)  that  are 
     extraordinary,  the  petitioner’s  reasonable  reliance  on  counsel  is  relevant  to  his 
     reasonable diligence for the purposes of equitable tolling. 
     15                                                              No. 14‐1513

 1   here, the attorney leads the client to believe that he is fully engaged 

 2   in the matter.  

 3          We  stated  in  Doe  that  “the  act  of  retaining  an  attorney  does 

 4   not  absolve  the  petitioner  of  his  responsibility  for  overseeing  the 

 5   attorney’s  conduct  or  the  preparation  of  the  petition,”  id.,  and  we 

 6   still  endorse  that  statement.    Martinez,  however,  not  only  swiftly 

 7   secured representation but also made efforts to reach out to Denaro 

 8   and ensure that the attorney was diligently pursuing post‐conviction 

 9   relief.    Martinez  repeatedly  wrote  to  Denaro  to  inquire  about  his 

10   case  and  responded  promptly  each  time  his  attorney  asked  for 

11   information.    Eight  months  after  receiving  his  last  communication 

12   from  Denaro,  which  itself  was  ten  months  after  the  habeas  corpus 

13   deadline had passed, Martinez filed a writ of error coram nobis pro se 

14   in  August  2010  and  wrote  letters  to  the  Grievance  Committee  in 

15   September  2010,  December  2010,  and  August  2011.    The  district 

16   court stated that, because the Grievance Committee letters were sent 

17   after the habeas deadline had passed, “that evidence is not relevant 

18   to  the  court’s  equitable  tolling  analysis.”    However,  given  that 

19   Martinez  seeks  tolling  for  the  entire  period  between  when  his 

20   judgment  became  final  and  when  he  ultimately  filed  his  habeas 

21   petition pro se, his actions after the deadline passed remain relevant 

22   to the tolling analysis.  These letters, as well as Martinez’s efforts to 
     16                                                                No. 14‐1513

 1   communicate  with  his  attorney  and  his  pro  se  filings,  all  indicate 

 2   diligence. 

 3          To  be  sure,  significant  gaps  in  the  record  also  indicate  that 

 4   Martinez may have been inactive for portions of the time for which 

 5   he  now  seeks  tolling.    However,  Martinez  must  be  given  the 

 6   opportunity  to  explain  his  activity  level  during  these  time  periods. 

 7   Whether  the  gaps  truly  indicate  inactivity,  and  whether  such 

 8   inactivity overcomes the acts of diligence that Martinez did exhibit, 

 9   will be matters for the district court to examine on remand. 

10          Viewing  the  record  in  the  context  of  Denaro’s  extraordinary 

11   misconduct,  we  conclude  that  there  are  significant  indications  that 

12   Martinez acted with reasonable diligence and that these indications 

13   justified  a  more  detailed  inquiry  and  findings  by  the  district  court.  

14   In light of these findings and in light of our clarification of Doe, we 

15   remand this matter to the district court for a hearing on the issue of 

16   diligence. 

17           


18                                 CONCLUSION 

19          For the reasons stated above, we VACATE the district court’s 

20   order dismissing the petition and REMAND for further proceedings 

21   consistent with this opinion.